





CITATION:
R. v. Lutchmedial, 2011 ONCA 585



DATE: 20110912



DOCKET: C50749



COURT OF APPEAL FOR ONTARIO



Weiler, Cronk and Watt JJ.A.



BETWEEN



Her Majesty the Queen



Respondent



and



Alvin Rishi Lutchmedial



Appellant



Marco G. Forte and Marco Sciarra, for the appellant



Peter Scrutton, for the respondent



Heard:
September 7, 2011



On appeal from the decision of Justice
          Thomas R. Lederer of the Superior Court of Justice in the Summary Conviction
          Appeal Court dated June 16, 2009 dismissing the appeal from conviction
          entered on March 29, 2007 by Justice Thomas P. Cleary of the Ontario Court of
          Justice.



ENDORSEMENT



[1]

The appellant submits that the Summary Conviction Appeal Judge (SCAJ)
    erred in dismissing his appeal from a finding of guilty of impaired driving. 
    He has been granted leave to appeal and appeals his conviction on the basis
    that he was arbitrarily detained under s. 9 of the
Charter
.  He submits
    that, as a result, the observations of the breathalyzer technician as to his
    impairment should be excluded.

[2]

The appellant agrees that the initial stop by police was lawful due to
    his bad driving.  He submits, however, that as the police did not observe the
    usual signs of impairment such as glassy eyes, alcohol on his breath, and
    slurred speech, there were no grounds to make a demand for a sample of his
    breath and his continued detention was an arbitrary detention that contravened
    s. 9 of the
Charter
.

[3]

If, as the evidence suggests, the appellant would have been arrested in
    any event for dangerous driving, his detention would not have been arbitrary.  However,
    the appellant submits that, in that event, when the police brought him before a
    breathalyzer technician the detention became arbitrary because Parliament has
    developed a scheme to deal with alcohol-related offences and the officers did
    not comply with it.  Although the results of the breathalyzer tests were
    excluded by the trial judge, the appellant submits that the trial judge erred
    in admitting the observations of impairment made by the breathalyzer technician
    quite apart from the breathalyzer readings.  The appellant submits that, as his
    continued detention was arbitrary, these observations ought to be excluded
    under s. 24(2) of the
Charter
.

[4]

We disagree.  The appellants initial detention was lawful pursuant to
    s. 216(1) of the
Highway Traffic Act
.

The lack of reasonable
    grounds to arrest the appellant for impaired driving did not convert his
    detention into an arbitrary detention.  The appellants continued detention was
    justified to further the investigation into his horrendous driving.  The
    observations of the breathalyzer technician were admissible as evidence of
    impairment because they did not arise as a result of a
Charter
violation. 
    The observations made by the breathalyzer technician could have been made by
    any police officer at the station.  The appellant was not arbitrarily
    detained.

[5]

The SCAJ properly deferred to the trial judges admission of the
    technicians observations.  A strong line of authority supports the proposition
    that a police officers observations

of a lawfully detained suspect are
    not conscriptive evidence because they were not obtained through the suspects
    participation.

[6]

Finally, we note that the argument now advanced by the appellant was
    never made to the SCAJ.  An appeal to this court is not a second chance to
    reargue an appeal from the trial judge.  In any event, we agree with the SCAJs
    disposition of the case.

[7]

The appeal is dismissed.

Karen M. Weiler
    J.A.

E.A. Cronk J.A.

David Watt J.A.


